Title: From John Adams to Tristram Dalton, 26 May 1786
From: Adams, John
To: Dalton, Tristram


     
      Dear Sir—
      May 26. 1786—
     
     Your favour of Jan: 23. like all your other Letters, contains valuable information & judicious reflections—
     The time is now come, when the affairs of the United states must take a turn for the better or become much worse— The Impost I presume is granted to Congress by this time. I only wish it were 20 pr. Cent instead of 5— indeed if 40. were necessary, to pay the

Compleat interest of the national Debt & a portion of the Capital Annually, I would give my Voice for carrying it on— the great error & misfortune of our Country, is exessive Importation from Abroad, and nothing will ever correct it, but Prohibitions or Duties the Latter should be adopted while we have a debt to pay, and the former when it shall be all paid, large Imposts upon Importations, would immediately increase the Industry of the people & produce a Circulation among themselves, which would change the face of all things— Is it not a shame that Iron, steel, Anchors, Nails should be imported into the United States, nay hemp & Duck & Cordage should be prohibited, but from other states, The United states could form a Commerce with each other that would soon render the trade of Europe unnecssary,— The Gentlemen in England are universally turning their Thoughts to schemes for rendering themselves independant of the U.S in all things— nothing is more popular than any project for making any article from America—Rice, Indigo. Corn, ships, oil &c unnecssary— and if we do not turn the tables upon them, we shall soon be more dependent on them than ever we were, I don’t mean in Government—for I am sure they would not now accept of the Government of the U. states if we should offer it unwise as they are they are not now such fools, knowing as they do that we could throw them off again whenever we pleased—
     The Disposition in this Country towards us is universally hostile, at least as much as it is to france, and I think more it would be very easy to produce a War between the two Countries, low as their Revenues and spirits are— But every man of Honour & Humanity would endeavour, by all fair means to avoid such an Extremity— it is not however to avoid a War, but to preserve our own public faith and private Justice, to improve our own Commerce and a general Credit, & Circulation, that I wish all the Laws repealed which now subsist against the tories, and the recovery of British Debts contrary to the Treaty— never was a more impolitick thing done than these Laws, I wish I could say it if not dishonest— if these laws were repealed all America would feel the benifit of it— The Debtors themselves would be better off. Their Creditors in Europe would immediately be contriving schemes & employing Capital, to enable their Debtors to pay them & to live— The Corn trade would revive & even oil stand a Chance to be admitted as well as the west India Islands opened, at least these are my opinions— at present there is no circulation, the Property of the Country is in Chains, and every American House both in England & the U.S. is looked upon with Pity, Detestation or

Horror— Every Man in England who is known to be much connected in American trade, whether American or Englishman—whether there or here finds all Warehouses shut against him— The Gamblers at Brookes’s & the Gentry on the high Way are not more avoided—
     I have let my pen run with freedom but Sincerity— I know the Unpopularity of the subject, and expect a Clamour— but while I think the honour, Justice, wealth Grandeur, & Glory of my Country all concerned, I will not dread unmeaning noise or malicious Envy— Yours.
     
      J A—
     
    